NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2614-19

IN THE MATTER OF
COREY CORBO,
UNION CITY POLICE
DEPARTMENT.
____________________

                Argued January 18, 2022 – Decided January 26, 2022

                Before Judges Fasciale and Firko.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2015-2471.

                Zinovia H. Stone argued the cause for appellant Corey
                Corbo (Caruso Smith Picini, PC, attorneys; Timothy R.
                Smith, of counsel; Steven J. Kaflowitz and Zinovia H.
                Stone, on the briefs).

                Michael J. Dee argued the cause for respondent Union
                City Police Department (O'Toole Scrivo, LLC,
                attorneys; Andrew Gimigliano and Nicole M. DeMuro,
                of counsel and on the brief; Joseph A. Natale, on the
                brief).

                Andrew J. Bruck, Acting Attorney General, attorney for
                respondent New Jersey Civil Service Commission
                (Debra A. Allen, Deputy Attorney General, on the
                statement in lieu of brief).
PER CURIAM

      Corey Corbo appeals from a January 30, 2020 final agency decision

entered on remand by the Civil Service Commission (CSC). 1 On remand, an

administrative law judge (ALJ) conducted a hearing at which the Union City

Police Department (City) produced testimony from three Raritan Bay Medical

Center (Raritan Bay) employees who confirmed that Corbo tested positive for

cocaine. After the remand proceeding, the CSC considered the entire record,

including new findings by the ALJ, hospital records, and testimony; it conducted

a de novo review; and then removed Corbo from employment as a law

enforcement employee. There exists substantial credible evidence in the remand

record to support the CSC decision, which is not arbitrary, capricious, or

unreasonable. We therefore affirm.

      On appeal, Corbo argues:

            POINT I

            THE [CSC] ERRED IN ITS DECISION TO ADOPT
            . . . THE [ALJ'S] DECISION RECOMMENDING
            CORBO'S TERMINATION.

1
  We initially expressed concerns about the basis of an earlier determination to
remove Corbo from his employment. See In re Corbo, No. A-5610-15T3 (App.
Div. Mar. 1, 2018) (slip op. at 10). The Court then remanded to the Office of
Administrative Law (OAL) for further proceedings. See In re Corbo, 238 N.J.
246, 255 (2019).
                                                                          A-2614-19
                                       2
     A. Introduction.

     B. The City Has Failed To Establish That
     The Lab Reports Were Admissible As
     Business Records Because Of Its Three
     Witnesses, Two Did Not Work At Raritan
     Bay Medical Center In June[] 2014, The
     Third Witness Did Not Recall The Events
     In Issue, And All Three Witnesses Only
     Testified That They Assumed That The
     Records Were Kept In The Ordinary
     Course Of Business Because There Were
     Procedures In Place To Do So.

     C. The City Has Not Presented Any
     Evidence Whatsoever To Show That Its
     Testing Methodology Was Reliable And
     Has Failed To Produce Any Expert Or
     Medically Qualified Individual To
     Confirm That The Testing Used Was
     Sufficient To Confirm That Corbo Had
     Ingested Cocaine.

     D. Even Assuming, Arguendo, That The
     Lab Reports Were Admissible, Given That
     The Testing Used Was Unreliable, And
     Since The [ALJ] Based Her Affirmation
     [O]f Corbo's Removal On Her Prior
     Decision Which Rested On Garcia's
     Inadmissible Statements, The City Has Not
     Met Its Burden Of Proof, And The [ALJ's]
     Recommendation Was In Error.

POINT II

UNDER THE ATTORNEY GENERAL'S BINDING
DRUG TESTING POLICY, THIS MATTER SHOULD

                                                 A-2614-19
                        3
               HAVE BEEN DISMISSED BY THE CITY ONCE
               GARCIA'S    HEARSAY    WAS     RULED
               INADMISSIBLE.

               POINT III

               THE EVIDENTIARY FINDINGS OF THIS COURT
               HAVE NOT BEEN DISTURBED BY THE NEW
               JERSEY SUPREME COURT AND, THEREFORE,
               THIS COURT'S DECISION TO EXCLUDE
               GARCIA'S STATEMENTS STANDS AND THESE
               STATEMENTS SHOULD NOT HAVE BEEN
               CONSIDERED BY THE [ALJ].

                                       I.

      In Point I, Corbo essentially concedes that on June 11, 2014, emergency

medical personnel and police were dispatched to his home, he needed medical

attention, and was taken to Raritan Bay for treatment where he was administered

a urine drug screen, which revealed he tested positive for cocaine. Rather than

arguing he did not ingest cocaine, Corbo challenges the evidential basis for

admitting into evidence medical records, primarily contending that the records

are inadmissible hearsay. Of course, we review evidentiary rulings for abuse of

discretion. Hisenaj v. Kuehner, 194 N.J. 6, 12 (2008). We see no error, let alone

plain error.

      Corbo's medical problem warranted immediate attention.           When he

arrived at the hospital, medical personnel evaluated the situation and, in part


                                                                           A-2614-19
                                       4
based on what they were told, tested Corbo's urine. After completing the test,

they learned that Corbo had cocaine in his system. On remand, the City proved

he ingested cocaine by producing testimony from three Raritan Bay witnesses.

Relying on their testimony, the ALJ admitted into evidence R-6 (the medical

records) and R-7 (the lab report) under N.J.R.E. 803(c)(6) (the business records

exception).

              A statement contained in a writing or other record of
              acts, events, conditions, and, subject to Rule 808,
              opinions or diagnoses, made at or near the time of
              observation by a person with actual knowledge or from
              information supplied by such a person, if the writing or
              other record was made in the regular course of business
              and it was the regular practice of that business to make
              such writing or other record.

              [N.J.R.E. 803(c)(6).]

"This exception does not apply if the sources of information or the method,

purpose or circumstances of preparation indicate that it is not trustworthy." Ibid.

On remand, the qualified witnesses satisfied the requirements of the rule,

including establishing trustworthiness.

      Rachel Clarke is responsible for overseeing the accuracy and security of

medical records at Raritan Bay. Clarke testified that while a patient is at a

Raritan Bay hospital, the records are stored electronically in the lab system

software for a particular department. Several times a day or at the end of each

                                                                             A-2614-19
                                          5
day, the individual department records are batched to the hospital's main

electronic records system.       Clarke confirmed that providers enter clinical

information and documentation as soon as the provider interacts with a patient.

Clarke testified that R-6 matched Corbo's then current medical records in

Raritan Bay's record system. Clarke stated that based on her twenty years of

experience working in this hospital system, it was the regular course of business

at Raritan Bay for medical information to be input at or near the time of whatever

is being done at the hospital.

      June Mahoney, the Administrative Director of Laboratories at Raritan

Bay, identified R-7 as a printed copy of test results from the laboratory

information system. Mahoney testified that reports like R-7 are created after the

completion of testing and that they are generated in the laboratory's ordinary

course of business. Mahoney testified that the results of a laboratory test "are

analyzed on the [testing] instrument, the instrument electronically feeds those

results to the laboratory information system, [then] the laboratory information

sends it to the medical record." Mahoney stated that in the laboratory records

information system, Achala Parikh is displayed as the technologist who r an

Corbo's urine immunoassay test. Mahoney confirmed that page one of R-7 is a




                                                                            A-2614-19
                                         6
true and complete copy of the laboratory records maintained at Raritan Bay for

Corbo.

      Achala Parikh is a laboratory technician at Raritan Bay and has been since

1990. Parikh testified that she was working in the Raritan Bay laboratory in

June 2014. Describing the process of obtaining and testing a urine samp le,

Parikh testified that the medical personnel send the specimen from the

Emergency Room through a pneumatic system to a data processor. The data

processor opens the tube, scans it with a time stamp, and then gives it to the

specific laboratory department.

      Parikh testified that a lab technician on the morning shift performs quality

control and calibration of the testing instrument daily.          For the urine

immunoassay test, the technician places the tubed specimen into the Cobas

testing instrument and hits the "start" button. Testing takes fifteen minutes, and

when complete, the Cobas testing results appear on the technician's computer

screen through the electronic records system. The technician then confirms the

patient's identification information with the results.

      Parikh testified that she never physically inputs any information into the

Cobas instrument or in the electronic system because it is automatically

generated. Parikh stated that she had personally never had an instance where


                                                                            A-2614-19
                                         7
the results on the Cobas instrument's screen were different than the results

generated in the electronic system.

      The ALJ did not abuse her discretion in ruling the lab reports and test

results were admissible under the business records exception. The witnesses'

foundational testimony established the lab reports and hospital records met the

requisite conditions. The lab reports were made by an employee, Parikh, during

her regular duties as a lab technician.       The lab reports were generated

contemporaneously and automatically through the Cobas instrument testing

procedure. The witnesses testified that it was Raritan Bay's regular practice to

generate and maintain lab reports in its electronic system. The method of

generating and maintaining the reports indicate that the lab reports are

trustworthy. Parikh specifically testified that she has never deviated from the

procedures of generation and storage to which she testified and has never known

a situation where the results in the electronic system were different than the

results of the testing by the Cobas instrument.

      Contrary to Corbo's contention, the City was not required to produce

expert testimony to establish the reliability of his drug screen, which was a

simple diagnostic test. "There is no reason to believe that a computerized

business record is not trustworthy unless the opposing party comes forward wit h


                                                                          A-2614-19
                                        8
some evidence to question its reliability." Hahnemann Univ. Hosp. v. Dudnick,

292 N.J. Super. 11, 18 (App. Div. 1996).

      We acknowledge that in an earlier hearing, Corbo called Dr. Richard

Saferstein as an expert in forensic toxicology, and he testified that the

immunoassay test used is "presumptive at best" and should generally require a

confirmation test, which was not performed here. Dr. Saferstein opined that

there is a likelihood that the test could produce a false positive result for cocaine.

But it is uncontested that Dr. Saferstein testified that he had "no problems with

the reliability of the immunoassay test." His view, however, was that these tests

"lack a high degree of specificity."

      In our view, the remand record demonstrates that the immunoassay test

administered to Corbo is reliable. Corbo's urine tested positive for cocaine

metabolite benzolyecgonine, opiates, and benzodiazepines.             Dr. Saferstein

conceded that the medications prescribed to Corbo that he could have possibly

ingested prior to the test would not have created a false positive for cocaine. Dr.

Saferstein's testimony did not overcome the presumptive reliability of the urine

immunoassay test, and the Raritan Bay records were properly admitted under

the business records exception.




                                                                               A-2614-19
                                          9
      We reject Corbo's conclusory argument that Clarke and Mahoney were

not qualified as foundation witnesses because they were not employed at Raritan

Bay in June 2014. "[U]nder both the New Jersey and federal rules of evidence,

the foundation witness generally is not required to have personal knowledge of

the facts contained in the record." Id. at 17-18. The foundation witness—like

here—is competent if she "(1) can demonstrate that the computer record is what

the proponent claims and (2) is sufficiently familiar with the record system used

and (3) can establish that it was the regular practice of the business to make the

record." Id. at 18.

      The three witnesses were qualified to testify as to the hospital records.

They were familiar with the Raritan Bay records system and the hospital's

regular practice of generating and maintaining records. Furthermore, Parikh

personally ran Corbo's test through the Cobas testing instrument. The City

established the hospital records met the requirements of the business record

exception and their trustworthiness. Corbo had the burden of demonstrating the

test results were not reliable and failed to do so. Therefore, the hospital records

were properly admitted.




                                                                             A-2614-19
                                       10
                                        II.

      Our role in reviewing a final agency decision is limited. All Stars Auto

Grp., Inc. v. N.J. Motor Vehicle Comm'n, 234 N.J. 150, 157 (2018). We give

deference to a final agency decision, "unless there is a clear showing that it is

arbitrary, capricious, unreasonable, or that it lacks fair support in the record."

In re Herrmann, 192 N.J. 19, 27-28 (2007).            The party challenging the

administrative action bears the burden of making that showing. Lavezzi v. State,

219 N.J. 163, 171 (2014).

      Here, the CSC conducted a de novo review of the entire record and

adopted the ALJ's findings of fact and conclusions. The ALJ found the three

Raritan Bay witnesses credible. The witnesses testified as to the generation and

maintenance of the records, as well as the procedure for conducting the urine

immunoassay test. Corbo's only contradicting witness, Dr. Saferstein, testified

about the lack of specificity in the test and the potential for false positives, but

he did not attack the reliability of the test. The ALJ found there was no evidence

Corbo's test results were unreliable when generated and recorded in June 2014.

      There was nothing arbitrary, capricious, or unreasonable about the CSC's

final decision to remove Corbo from employment. Corbo did not present any

evidence to contradict that the urine immunoassay test was not made


                                                                              A-2614-19
                                        11
contemporaneously or that there was an issue with the transfer of information in

Raritan Bay's electronic records system. The hospital records reliably indicate

a positive result for cocaine. We conclude that substantial, credible evidence

supported the CSC's final decision.

                                       III.

      In Point III, Corbo argues the ALJ erred in relying on the prior record,

specifically purported hearsay statements. In rendering her remand decision,

the ALJ included the statements as background from her prior record in her

initial decision. In performing its independent analysis, the CSC found that the

statements, particularly those by Corbo's then girlfriend, were admissible as

hearsay under the residuum rule.

      Hearsay is "a statement that: (1) the declarant does not make while

testifying at the current trial or hearing; and (2) a party offers in evidence to

prove the truth of the matter asserted in the statement."       N.J.R.E. 801(c).

Hearsay statements are inadmissible unless they fall within an exception.

N.J.R.E. 802.     The residuum rule permits an ALJ to admit otherwise

inadmissible hearsay. N.J.A.C. 1:1-15.5(a). Under the rule, "[h]earsay evidence

which is admitted shall be accorded whatever weight the judge deems

appropriate taking into account the nature, character and scope of the evidence,


                                                                           A-2614-19
                                      12
the circumstances of its creation and production, and generally, its reliability."

Ibid. Although a fact may not be based on hearsay alone, "[h]earsay may be

employed to corroborate competent proof, or competent proof may be supported

or given added probative force by hearsay testimony." Weston v. State, 60 N.J.

36, 51 (1972).

      Officer Jamey DiGrazio, the responding officer to Corbo's medical

emergency, testified at the first hearing that he spoke to Corbo's then girlfriend

Jessica Garcia while paramedics treated Corbo. DiGrazio testified he told

Garcia that Corbo's "health was failing" and asked her if she had any information

about what Corbo ingested so that he could "forward it to the paramedics so they

could provide better care." What she said in part prompted the urine testing.

      DiGrazio testified that Garcia told him Corbo "did a bump about five days

ago." Based on his training and experience, DiGrazio understood Garcia's

statement to mean that Corbo had ingested cocaine. In her first initial decision,

the ALJ deemed Garcia's statement to be admissible under several hearsay

exceptions. On her specific earlier evidentiary reasoning, we disagreed and

reversed. The Court remanded the matter to the OAL for a determination of

whether the hospital records were admissible as business records. The remand




                                                                            A-2614-19
                                       13
did not limit the admissibility of Garcia's statements under any other applicable

basis.

         The CSC found that Garcia's statement "is now admissible as hearsay

supported by a residuum of competent evidence, namely the hospital records

which revealed that a cocaine metabolite was present in [Corbo's] urine." The

hospital records and lab report, which reflect the positive test results for cocaine

conducted at Raritan Bay, are competent proof that Corbo ingested cocaine.

Garcia's statement to DiGrazio that Corbo did a "bump" of cocaine five days

earlier corroborates the positive test results.      Once the City successfully

introduced the Raritan Bay records under the business records exception, the

ALJ did not err in considering Garcia's statement under the residuum rule. That

is especially true for one more reason.

         Although the City has not raised this argument below, Garcia's statement

may also be admissible if not offered for its truth. A statement not offered for

its truth is "not hearsay and no exception to the hearsay rule is required to

introduce that evidence at trial." State v. Long, 173 N.J. 138, 152 (2002). An

out-of-court statement may be admissible when offered not for its truthfulness,

but to show the statement's effect on the listener. See Carmona v. Resorts Int'l

Hotel, Inc., 189 N.J. 354, 376 (2007). A statement may also be admissible when


                                                                              A-2614-19
                                        14
offered to explain a party's actions. See Jugan v. Pollen, 253 N.J. Super. 123,

136-37 (App. Div. 1992).

         Garcia's statement can be used to demonstrate its effect on the listener,

DiGrazio.       After DiGrazio heard Garcia's statement, he conveyed that

information to the paramedics. The statement could also be used for its effect

on medical personnel at Raritan Bay, and to explain why Raritan Bay conducted

a urine immunoassay test. Although neither party nor the ALJ considered

Garcia's statement for this purpose, it may admissible if not used to prove that

Corbo ingested cocaine.         While at the hospital, the medical personnel

determined, based in part on what Garcia had said, that they would test Corbo's

urine.

         Finally, we determine that Corbo's argument that the Attorney General's

drug testing policy for tests conducted at the State Toxicology Laboratory

prevents the City from disciplining Corbo is without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

         Affirmed.




                                                                            A-2614-19
                                        15